Citation Nr: 1000832	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from May 1951 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

This case was previously before the Board in September 2008 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim for entitlement to 
service connection for a low back disability is decided.

In September 2008 the Board remanded this case for additional 
development, to include scheduling the Veteran for a VA 
examination with a "physician" with the appropriate 
expertise to determine the nature and etiology of the 
Veteran's current low back disability.  In response to the 
Board's remand, the Veteran was afforded a VA examination in 
June 2009 to determine the nature and etiology of the 
Veteran's low back disability; however, the examination 
report reflects that the examination was performed by a nurse 
practitioner and not an actual physician as requested by the 
Board.

Additionally, in the September 2008 remand, the Board 
instructed that a rationale for the opinion expressed must be 
provided.  Upon review of the June 2009 VA examination 
report, the Board notes that the rationale for the medical 
opinion merely states that the Veteran's current low back 
condition was not related to his active service as there was 
no documentation of treatment for a low back disability until 
11 years following the Veteran's separation from active 
service.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has determined that it is symptoms, 
not treatment, which are the essence of any evidence of 
continuity of symptomatology.  Savage v. Grober, 10 Vet. App. 
488, 496 (1997); citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Additionally, the Veteran is competent to state 
when he first noticed low back pain and to state that the 
symptoms have continued since service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Moreover, the Board has found the Veteran to be credible.

In this regard, the Board finds that the medical opinion and 
rationale provided failed to account for the Veteran's 
complaints of pain since his active naval service.  
Additionally, as the medical opinion was based on the absence 
of records, it is inadequate for adjudication purposes.  The 
Board has concluded that the June 2009 VA opinion does not 
adequately comply with the instructions included in the 
September 2008 remand.  

The Court has held that RO compliance with a remand is not 
discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, at this time the Veteran should be afforded a new 
VA examination in order to determine the nature and etiology 
of his currently present low back disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
current low back disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present low 
back disability as to whether there is 
a 50 percent or better probability that 
the disability is related to the 
Veteran's active service.  For the 
purposes of the opinion, the examiner 
should presume that the Veteran is a 
reliable historian and the examiner 
should pay particular attention to the 
Veteran's statements of continuity of 
symptomatology when forming the 
opinion(s).

A complete rationale for all opinions 
expressed must be provided.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
entitlement to service connection for a 
low back disability in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant need take no action unless he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



